—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered November 18, 1992, convicting defendant, after jury trial, of attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 15 years to life, unanimously affirmed.
Evidence at trial was that a uniformed police officer on foot patrol saw defendant pull the victim’s gold chain from her neck. However, when the clasp on the chain broke, the chain became entangled in the victim’s clothing. Defendant then threw the victim to the ground, breaking her foot in three places and causing both impairment of physical condition and substantial pain. As defendant attempted to flee, the victim’s companion and the police officer chased defendant and caught him within seconds, about half a block away.
As the core conduct prohibited by Penal Law § 160.10 is the forcible theft of property, and as the aggravating element is the causing of physical injury to a non-participant in the *383crime, in the circumstances herein defendant was properly convicted of attempted robbery in the second degree (see, People v Coleman, 74 NY2d 381). Concur—Ellerin, J. P., Kupferman, Asch, Nardelli and Williams, JJ.